TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00501-CR


Randy Ates, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT
NO. D-1-DC-06-302099, HONORABLE JON N. WISSER, JUDGE PRESIDING


O R D E R
PER CURIAM
	Appellant has filed a third motion for extension of time to file his brief, which was
originally due on December 21, 2009.  We grant the motion and order that the brief be filed no later
than May 21, 2010.  No further extensions will be granted.  Failure to file the brief by that date will
result in the cause being abated to the trial court for a hearing pursuant to rule 38.8(b).  See Tex. R.
App. P. 38.8(b).

Before Justices Patterson, Puryear and Henson
Filed:   May 11, 2010
Do Not Publish